In Prohibition. On June 18, 1997, this court filed an entry treating respondents’ answer as a motion to dismiss, sustaining the motion, and dismissing this cause. On July 25, 1997, relator filed a document titled “Motion for Reconsideration under Civil Rule 60(B)” and “Relator Responds to Both Respondent^’] Answers Under Civil Rule 60(B) Reconsideration.” It appears to this court that relator’s motion is, in substance, an untimely motion for reconsideration of this court’s decision of June 18, 1997, under S.Ct.Prac.R. XI(2) and not a motion under Civ.R. 60(B). Whereas S.Ct.Prac.R. XI(2)(C) prohibits the filing of an untimely motion for reconsideration.
IT IS ORDERED by the court, sua sponte, that relator’s motion for reconsideration be and hereby is stricken.